DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/01/2022 has been entered.

Status of Claims
Claim(s) 1-3, 11 and 13 is/are currently amended. Claim 12, while identified as "Currently Amended" by its status identifier, does not appear to contain any amendments. Claim(s) 1-20 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Specification/Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" and "25" have both been used to designate a flexible backing (Figs. 9 and 10, respectively). Additionally, the same reference characters "25" and "20" have both been used to designate a non-conductive receptacle (Figs. 9 and 10, respectively). The disclosure is similarly objected to for at least the reasons noted above. Specifically, the specification uses both reference numbers "20" and 25" to refer to both a flexible backing and non-conductive receptacle. These numbers are swapped between Figures 9 and 10 and the corresponding descriptions thereof (e.g., pgs. 17, 19, etc. of specification as filed). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Appropriate correction of the specification is required.

Claim Objections
Claim(s) 11 is/are objected to because of the following informalities: the claim utilizes both "micro-controller" and "microcontroller." Either term/spelling should be used consistently. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 11, and claims dependent thereon, the limitation "an adhesive provided only on the contact surface of each of the ends of the flexible backing comprising on the ends of the flexible backing, leaving the narrow midsection between the ends free of the adhesive" of claim 1 is indefinite. Specifically, the phrase "on the contact surface of each of the ends of the flexible backing comprising on the ends of the flexible backing" is syntactically unclear. For the purpose of this Office action, the above-noted limitation will be further discussed with the understanding the adhesive is provided only on the contact surface of each of the ends of the flexible backing, leaving the narrow midsection between the ends free of the adhesive. 
The limitation "an adhesive provided only on the contact surface of each of the ends of the elongated strip comprising on the end of the elongated strip underneath the microcontroller and on the other end, leaving the narrow midsection of the elongated strip between the ends free of the adhesive" of claim 11 is similarly indefinite/syntactically unclear. It is unclear to what "comprising on the end of the elongated strip underneath the microcontroller and on the other end" refers, i.e., what comprises these ends? Additionally, "underneath the microcontroller" is unclear, as there is no clear indication in the claims that the electrocardiography monitor, or microcontroller thereof, is necessarily received in the receptacle, such that the claimed relative relationship is unclear. For the purpose of this Office action, the "underneath the microcontroller" limitation will be further discussed with the understanding the adhesive of the flexible backing is provided underneath the receptacle adapted to receive the monitor including the microcontroller, for example, within the scope of, "an adhesive provided only on the contact surface of each of the end of the elongated strip underneath the non-conductive receptacle and of the other end, leaving the narrow midsection of the elongated strip between the ends free of the adhesive." 
Regarding claims 2-3, 13 and claims dependent thereon, the intended difference, if any, between cardiac action potentials and electrocardiographic signals is unclear. Applicant discloses, "The heart emits electrical signals as a by-product of the propagation of the action potentials that trigger depolarization of heart fibers. An electrocardiogram (ECG) measures and records such electrical potentials to visually depict the electrical activity of the heart over time" (e.g., pgs. 1-2). Accordingly, Applicant appears to disclose "cardiac action potentials" are internal cardiac signals and ECG signals/data is a measurement of those signals. Applicant additionally discloses "ECG data" is received and converted by the base station (e.g., beginning pg. 11, line 18), consistent with this understanding. Accordingly, it is unclear in what manner the download station retrieves and/or converts "cardiac action potentials," as recited in claims 2 and 3, as opposed to ECG signals/data. Additionally, with respect to claim 13, it is unclear in what manner "cardiac action potentials" are converted on the download station, when claim 12 recites ECG signals are retrieved by the download station. 
Regarding claim 4, claim 14 and claims dependent thereon, "the flexible backing to transmit a request to one of the physiological sensors based on a press of the tactile button" is indefinite. Firstly, the limitation appears to be missing a word. Additionally, it is unclear in what manner the flexible backing "transmits" a request, as the claim indicates the flexible backing is merely a stretchable material to which other components are attached. There is no indication in the claim that the flexible backing itself includes any components capable of transmitting a request or data. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-7, 10-12, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0051946 A1 (Arne) in view of US 2011/0237924 A1 (McGusty), US 2007/0270678 A1 (Fadem), US 6,454,708 B1 (Ferguson) and US 7,052,472 B1 (Miller).
Regarding claims 1 and 10, Arne teaches/suggests an ECG monitoring system comprising:
an ECG monitor (reusable component 204, 600, etc.; ¶ [0040] where reusable component performs multiple functions including sensing ECG); and
an ECG patch (disposable component 202, 500, etc.), the patch comprising: 
a backing formed of an elongated strip of material comprising two ends, one end on each side of a midsection (adhesive base 502); 
an ECG electrode respectively affixed to and conductively exposed on a contact surface of each end of the backing and configured to facilitate monitoring of cardiac action potentials (electrodes 220, electrodes 504, etc.; ¶ [0063] wherein the sensor data may include ECG data via hydrogel electrodes 220a, 220b); 
a flexible circuit affixed on each end to the backing, the flexible circuit comprising a pair of circuit traces each originating within one of the ends of the backing and electrically coupled to one of the ECG electrodes (¶ [0056] flex circuit 228 providing a platform for configurability and enabling interfacing of multiple sensor configurations to a single physical PCBA and electrically to the reusable electronic module 204; ¶ [0106] flex circuit for interconnection between electrodes 504 and contacts 506); 
at least one physiological sensor provided with the ECG monitor or on the flexible backing (¶ [0055] wherein the disposable component 202 may include additional sensors, such as a GSR or EDA sensor, a temperature sensor, SpO2, etc.);
an adhesive provided on the contact surface the backing including on the ends thereof (Fig. 5, base 502 is adhesive; ¶ [0102] where the disposable component configured to be secured to a user via an adhesive layer; etc.);
a battery positioned on the backing to provide power to one or more of the physiological sensors (¶ [0105] battery packaged in the skin adhesive base 502).
Arne does not expressly teach the backing is a flexible backing formed of a stretchable material. 
McGusty teaches/suggests a flexible backing formed of a stretchable material (flexible outer front layer and/or flexible layer; ¶ [0070] and ¶ [0073] where each of the layers are breathable and stretchable); at least two ECG electrodes respectively affixed to and conductively exposed on a contact surface of the backing (electrodes protruding through a portal in the third flexible layer); a flexible circuit comprising circuit traces electrically coupled to a respective ECG electrode (flexible intermediate circuit layer; ¶ [0069] where the circuit layer has the plurality of electrodes and electrical conductors fixed to a back side thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/patch of Arne with the backing comprising a flexible backing formed of stretchable material as taught and/or suggested by McGusty in order to provide a backing/patch that is breathable and stretchable (McGusty, ¶ [0070] and/or ¶ [0073]), thereby increasing patient comfort, reducing delay or interference with a user's normal daily routine, etc.
Arne as modified does not teach the midsection of the patch/flexible backing is narrower than the ends, or the adhesive is provided only on the ends, leaving the narrow midsection between the ends free of the adhesive.
Fadem teaches/suggests a comparable system comprising a flexible backing formed of an elongated strip (electrode strip 35) comprising two ends, one end on each side of a midsection that is narrower than the ends (e.g., Figs. 1, 2, 5, etc.); an electrocardiographic electrode respectively affixed to and conductively exposed on a contact surface of each end of the elongated strip flexible backing (reference and signal contacts 32, 34) and configured to facilitate monitoring of cardiac action potentials (e.g., ¶ [0002]); and an adhesive provided only on the contact surface of each of the ends of the flexible backing, including underneath a reusable monitor or microcontroller thereof (e.g., end where wireless electrode module 20 having microcontroller unit 66 attaches), leaving the narrow midsection between the ends free of the adhesive (e.g., Figs. 2, 7, etc.; adhesive pads 30, 33 provided only on ends of strip 35; Fig. 6, adhesive flanges 41 surrounding the contact pad 33 on the electrode strip 35 may be coated with an adhesive 40 to facilitate the contact pad 33, as described in ¶ [0044]; etc.). 
Additionally, McGusty discloses, when monitoring ECG at the sternum with an adhesive, wearable patch, providing a narrow midsection between ends of the patch, or electrodes thereof, enables the patch to better adapt to the contours of the chest (e.g., ¶ [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/patch of Arne with the midsection of the flexible backing being narrower than the ends, and the adhesive being provided only on the ends, leaving the narrow midsection between the ends free of the adhesive as taught/suggested by Fadem in order to enable the patch/flexible backing to better adapt to the contours of the body of a subject, particularly when utilizing the system to monitor ECG signals at the sternum (McGusty, ¶ [0080]), and allowing the electrodes to be individually affixed at a desired location (Fadem, ¶ [0040]) and/or as a simple substitution of one adhesive, disposable patch shape/configuration suitable for affixing ECG electrodes to a subject while permitting connection of a reusable monitor for another to yield no more than predictable results. See MPEP 2143(I)(B).
Arne as modified does not disclose the system/patch further comprises memory on the flexible backing programmed with one or more sampling rates to each instruct one of the physiological sensors to obtain readings of physiological data separate from the monitoring of cardiac action potentials by the electrocardiographic electrodes. However, as noted above, Arne as modified does disclose the patch may comprise at least one additional/separate sensor (¶ [0055] where the disposable component 202 may include additional sensors, such as a GSR or EDA sensor, a temperature sensor, SpO2, etc.). 
As noted above, Fadem teaches and/or suggests a comparable system, comprising a flexible backing (electrode strip 35); and memory on the flexible backing programmed with one or more sampling rates to each instruct a physiological sensor to obtain readings of physiological data (Fig. 2, identification memory chip 29; ¶ [0040] where identification memory chip 29 stores parameters for a biopotential measurement, such as sampling rate), wherein the physiological sensor is configured to record physiological data based on the sampling rate (¶ [0046]). Additionally, Ferguson discloses different types of physiological data (ECG, temperature, etc.) are preferably collected using different parameters/sampling rates (e.g., col. 9, lines 30-61). 
Since Arne as modified discloses acquiring both cardiac potentials and physiological data separate from said cardiac action potentials, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with memory on the flexible backing programmed with one or more sampling rates to each instruct one of the physiological sensors to obtain readings of physiological data separate from the monitoring of cardiac action potentials, wherein each of the physiological sensors is configured to record the physiological data based on the sampling rate as taught and/or suggested by Fadem in order to permit the reusable/ECG monitor to automatically configure itself for the appropriate data capture rate for each electrode and physiological sensor provided on a disposable patch/backing (Fadem, ¶ [0038]).
Arne as modified does not expressly teach the memory on the flexible backing further programmed with a duration of a sample at each of the sampling rates.
Miller discloses single readings of physiological data (e.g., skin temperature) can be corrupted by disturbances, such as air drafts or body movement, and suggests sampling a sensor over a duration/period (e.g., 30 seconds) and averaging the samples to address the above-noted issue. Miller further suggests a sample duration may be derived and/or set for a given type of physiological parameter to accurately observe said parameter (col. 19, lines 16-63, where the data interval of skin temperature signal is nominally 30 seconds, this being a more suitable sampling period for observing the skin temperature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with the memory further storing sampling durations in order to provide suitable sampling duration for accurately observing the respective physiological data (Miller, col. 19, lines 16-63). 
Lastly, Arne as modified does not expressly disclose the position of the battery on the backing, e.g., that the battery is disposed on one end of the flexible backing. 
However, as noted above, Fadem discloses additional components (e.g., memory discussed above), are provided on the side of the flexible backing adapted to receive the reusable monitor. Alternatively, Ferguson teaches/suggests a similar system comprising a patch (sensor band 10) comprising ECG electrodes and at least on physiological sensor (starting col. 1, line 44, electrodes and other sensors); and a receptacle for detachably removably receiving an ECG monitor (dock 13 for connecting, e.g., a smart card), wherein the receptacle is positioned on one end of the flexible backing that is larger than the other end (Fig. 2, where connector is disposed on end/portion 16, which is larger than end/portion 17); and a battery positioned on one end of the flexible backing to provide power to one or more of the physiological sensors and the ECG monitor (col. 6, lines 12-20, where the power supply may reside on the sensor band (e.g., in the connector), which is disposed on one end of the band, as noted above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with the battery being adhered on one end of the flexible backing as taught/suggested by Fadem and/or Ferguson as a simple substitution of one suitable battery placement location with the flexible backing for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Regarding claim 2, Arne as modified teaches/suggests the system comprises a download station to retrieve the cardiac action potentials/ECG signals and the physiological data (Fig. 1, base station 112, reference "116" used in specification, ¶ [0032]). 
Regarding claim 6, Arne as modified teaches/suggests each of the physiological sensors comprise one of a SpO2 sensor, blood pressure sensor, temperature sensor, respiratory rate sensor, glucose sensor, airflow sensor, or volumetric pressure sensor (e.g., ¶ [0055]). 
Regarding claim 7, Arne as modified teaches/suggests the system further comprises a non-conductive receptacle positioned on the flexible backing (e.g., Fig. 5, mechanical snap-in connect mechanism 508 for receiving reusable component 60); and an ECG monitor (reusable component 600), wherein the ECG monitor comprises a sealed housing adapted to be removably secured into the nonconductive receptacle (¶ [0014]); electronic circuity comprised within the sealed housing (¶ [0014]), the circuitry comprising: an ECG front end circuit configured to sense the ECG signals through the ECG electrodes provided on the flexible backing (sensor interfaces 216, 218; ¶ [0046] analog front end); and a flash memory to record the ECG signals (memory 212; ¶ [0045] where the processor 210 receives all sensor signals, processes the data and stores new data records into the memory 212; ¶ [0064] where memory 212 may comprise flash memory). 
Regarding claims 11 and 20, Arne teaches and/or suggests an ECG monitoring system comprising:
an ECG monitor (reusable component 204, 600, etc.; ¶ [0040] where reusable component performs multiple functions including sensing ECG), the monitor comprising:
a sealed housing (¶ [0014]); and
electronic circuity comprised within the sealed housing (¶ [0014]), comprising: an externally-powered micro-controller (controller/processor 210; ¶ [0105] where power may be provided to system via a battery external to the reusable component, i.e., on the disposable patch) and an ECG front end circuit configured to sense the ECG signals through the ECG electrodes provided on the flexible backing (sensor interfaces 216, 218; ¶ [0046] analog front end); and
an ECG patch (disposable component 202, 500, etc.), the patch comprising: 
a backing formed of an elongated strip of material comprising two ends, one end on each side of a midsection (adhesive base 502); 
an ECG electrode respectively affixed to and conductively exposed on a contact surface of each end of the elongated strip and configured to facilitate monitoring of cardiac action potentials (electrodes 220, electrodes 504, etc.; ¶ [0063] wherein the sensor data may include ECG data via hydrogel electrodes 220a, 220b); 
a flexible circuit affixed on each end to the elongated strip and comprising a pair of circuit traces each originating within one of the ends of the elongated strip and electrically coupled to one of the ECG electrodes (¶ [0056] flex circuit 228 providing a platform for configurability and enabling interfacing of multiple sensor configurations to a single physical PCBA and electrically to the reusable electronic module 204; ¶ [0106] flex circuit for interconnection between electrodes 504 and contacts 506); 
a non-conductive receptacle to removably receive the ECG monitor operable to obtain ECG signals through the ECG electrodes and adhered between the ECG monitor and the backing (e.g., Fig. 5, mechanical snap-in connect mechanism 508 for receiving reusable component 600 disposed between the patch and reusable component when the reusable component is snapped in the mechanism; ¶¶ [0039]-[0040] where reusable component interfaces with the disposable component and performs multiple functions including sensing ECG), the non-conductive receptacle comprising electrode terminals aligned to electrically interface the pair of circuit traces to the ECG monitor (electrical contacts 506 in the mechanical snap-in connect mechanism 508 configured to electrically couple to the electrical contacts 702 of the reusable component);
at least one physiological sensor provided with the ECG monitor or on the flexible backing (¶ [0048] accelerometer, temperature sensor, etc. of the reusable module; and/or ¶ [0055] wherein the disposable component 202 may include additional sensors, such as a GSR or EDA sensor, a temperature sensor, SpO2, etc.), wherein the physiological sensor is electrically interfaced with the micro-controller over an expansion bus (¶ [0056]);
an adhesive provided on the contact surface the backing including on the ends thereof (Fig. 5, base 502 is adhesive; ¶ [0102] where the disposable component configured to be secured to a user via an adhesive layer; etc.);
a battery positioned on the backing to provide power to one or more of the physiological sensors and the ECG monitor (¶ [0105] battery packaged in the skin adhesive base 502).
Arne does not expressly teach the backing is a flexible backing formed of a stretchable material. 
McGusty teaches/suggests a flexible backing formed of a stretchable material (flexible outer front layer and/or flexible layer; ¶ [0070] and ¶ [0073] where each of the layers are breathable and stretchable); at least two ECG electrodes respectively affixed to and conductively exposed on a contact surface of the backing (¶ [0069] electrodes protruding through a portal in the third flexible layer); a flexible circuit comprising circuit traces electrically coupled to a respective ECG electrode (flexible intermediate circuit layer; ¶ [0069] where the circuit layer has the plurality of electrodes and electrical conductors fixed to a back side thereof); and a physiological sensor configured to electrically interface with the micro-controller of an ECG monitor (spare electrode in circuit communication with common connector 13 via conductor 58 to facilitate the collection of additional physiological data from the patient such as body temperature or respiration by the data collection module 110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/patch of Arne with the backing similarly configured for electrically interfacing ECG electrodes and at least one physiological sensor with the micro-controller of an ECG monitor, the backing comprising a flexible backing formed of stretchable material as taught and/or suggested by McGusty in order to provide a backing/patch providing the necessary electrical interfacing that is breathable and stretchable (McGusty, ¶ [0070], ¶ [0073], etc.), thereby increasing patient comfort, reducing delay or interference with a user's normal daily routine, etc.
Arne as modified does not teach the midsection of the patch/flexible backing is narrower than the ends, or the adhesive is provided only on the ends including underneath the micro-controller, leaving the narrow midsection between the ends free of the adhesive. Additionally, Arne as modified does not expressly teach the non-conductive receptacle is adhered on one end of the elongated strip, but rather illustrates the receptacle is provided in the center of the backing (e.g., Fig. 5). 
Fadem teaches/suggests a comparable system comprising a flexible backing formed of an elongated strip (electrode strip 35) comprising two ends, one end on each side of a midsection that is narrower than the ends (e.g., Figs. 1, 2, 5, etc.); an electrocardiographic electrode respectively affixed to and conductively exposed on a contact surface of each end of the elongated strip flexible backing (reference and signal contacts 32, 34) and configured to facilitate monitoring of cardiac action potentials (e.g., ¶ [0002]); and an adhesive provided only on the contact surface of each of the ends of the flexible backing, including underneath a reusable monitor or microcontroller thereof (e.g., end where wireless electrode module 20 having microcontroller unit 66 attaches), leaving the narrow midsection between the ends free of the adhesive (e.g., Figs. 2, 7, etc.; adhesive pads 30, 33 provided only on ends of strip 35; Fig. 6, adhesive flanges 41 surrounding the contact pad 33 on the electrode strip 35 may be coated with an adhesive 40 to facilitate the contact pad 33, as described in ¶ [0044]; etc.), wherein one end of the flexible backing is adapted to removably receive a reusable monitor (e.g., Fig. 2). 
Additionally, McGusty discloses, when monitoring ECG at the sternum with an adhesive, wearable patch, providing a narrow midsection between ends of the patch, or electrodes thereof, enables the patch to better adapt to the contours of the chest (e.g., ¶ [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/patch of Arne with the midsection of the flexible backing being narrower than the ends, the adhesive being provided only on the ends, leaving the narrow midsection between the ends free of the adhesive, and the non-conductive receptacle being adhered on one end of the elongated strip as taught/suggested by Fadem in order to enable the patch/flexible backing to better adapt to the contours of the body of a subject, particularly when utilizing the system to monitor ECG signals at the sternum (McGusty, ¶ [0080]), allowing the electrodes to be individually affixed at a desired location (Fadem, ¶ [0040]) and/or as a simple substitution of one adhesive, disposable patch shape/configuration suitable for affixing ECG electrodes to a subject while permitting connection of a reusable monitor for another to yield no more than predictable results. See MPEP 2143(I)(B).
Arne as modified does not expressly teach the end of the flexible backing having the receptacle is larger of the other end of the flexible backing. However, Fadem discloses the end of the flexible backing that does not receive the reusable monitor comprises only an electrode, with a large portion of the flexible backing having no operable components thereon. Accordingly, one of ordinary skill in the art would readily recognize the reference electrode end could be made smaller without affecting the functionality of the device while providing the inherent benefits of utilizing less backing/patch material, and therefore would have been an obvious modification. Alternatively/Additionally, Ferguson teaches/suggests a similar system comprising a patch (sensor band 10) comprising ECG electrodes and at least on physiological sensor (starting col. 1, line 44, electrodes and other sensors); and a receptacle for detachably removably receiving an ECG monitor (dock 13 for connecting, e.g., a smart card), wherein the receptacle is positioned on one end of the flexible backing that is larger than the other end (Fig. 2, where connector is disposed on end/portion 16, which is larger than end/portion 17); and a battery positioned on one end of the flexible backing to provide power to one or more of the physiological sensors and the ECG monitor (col. 6, lines 12-20, where the power supply may reside on the sensor band (e.g., in the connector), which is disposed on one end of the band, as noted above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with the end of the flexible backing accommodating the receptacle being larger than the other end as taught/suggested by Ferguson as a simple substitution of one suitable disposable backing shape/proportion for another to yield no more than predictable results. See MPEP 2143(I)(B).
Arne as modified does not disclose the system/patch further comprises memory on the flexible backing programmed with one or more sampling rates to each instruct one of the physiological sensors to obtain readings of physiological data separate from the monitoring of cardiac action potentials by the electrocardiographic electrodes. However, as noted above, Arne as modified does disclose the patch may comprise at least one additional/separate sensor (¶ [0055] where the disposable component 202 may include additional sensors, such as a GSR or EDA sensor, a temperature sensor, SpO2, etc.). 
As noted above, Fadem teaches and/or suggests a comparable system, comprising a flexible backing (electrode strip 35); and memory on the flexible backing programmed with one or more sampling rates to each instruct a physiological sensor to obtain readings of physiological data (Fig. 2, identification memory chip 29; ¶ [0040] where identification memory chip 29 stores parameters for a biopotential measurement, such as sampling rate), wherein the physiological sensor is configured to record physiological data based on the sampling rate (¶ [0046]). Additionally, Ferguson discloses different types of physiological data (ECG, temperature, etc.) are preferably collected using different parameters/sampling rates (e.g., col. 9, lines 30-61). 
Since Arne as modified discloses acquiring both cardiac potentials and physiological data separate from said cardiac action potentials, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with memory on the flexible backing programmed with one or more sampling rates to each instruct one of the physiological sensors to obtain readings of physiological data separate from the monitoring of cardiac action potentials, wherein each of the physiological sensors is configured to record the physiological data based on the sampling rate as taught and/or suggested by Fadem in order to permit the reusable/ECG monitor to automatically configure itself for the appropriate data capture rate for each electrode and physiological sensor provided on a disposable patch/backing (Fadem, ¶ [0038]).
Arne as modified does not expressly teach the memory on the flexible backing further programmed with a duration of a sample at each of the sampling rates.
Miller discloses single readings of physiological data (e.g., skin temperature) can be corrupted by disturbances, such as air drafts or body movement, and suggests sampling a sensor over a duration/period (e.g., 30 seconds) and averaging the samples to address the above-noted issue. Miller further suggests a sample duration may be derived and/or set for a given type of physiological parameter to accurately observe said parameter (col. 19, lines 16-63, where the data interval of skin temperature signal is nominally 30 seconds, this being a more suitable sampling period for observing the skin temperature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with the memory further storing sampling durations in order to provide suitable sampling duration for accurately observing the respective physiological data (Miller, col. 19, lines 16-63). 
Lastly, Arne as modified does not expressly disclose the position of the battery on the backing, e.g., that the battery is disposed on one end of the flexible backing. 
However, as noted above, Fadem discloses additional components (e.g., memory discussed above), are provided on the side of the flexible backing adapted to receive the reusable monitor. Ferguson teaches and/or suggests a similar system comprising a patch (sensor band 10) comprising ECG electrodes and at least on physiological sensor (starting col. 1, line 44, electrodes and other sensors); and a receptacle for detachably removably receiving an ECG monitor (dock 13 for connecting, e.g., a smart card), wherein the receptacle is positioned on one end of the flexible backing that is larger than the other end (Fig. 2, where connector is disposed on end/portion 16, which is larger than end/portion 17); and a battery positioned on one end of the flexible backing to provide power to one or more of the physiological sensors and the ECG monitor (col. 6, lines 12-20, where the power supply may reside on the sensor band (e.g., in the connector), which is disposed on one end of the band, as noted above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/patch of Arne with the battery being adhered on one end of the flexible backing as taught/suggested by Fadem and/or Ferguson as a simple substitution of one suitable battery placement location with the flexible backing for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Regarding claim 12, Arne as modified teaches/suggests the system comprises the ECG monitor, as discussed above, and further teaches/suggests the system further comprises a download station to retrieve the ECG signals and the physiological data from the ECG monitor (Fig. 1, base station 112, reference "116" used in specification, ¶ [0032]). 
Regarding claim 16, Arne as modified teaches/suggests each of the physiological sensors comprise one of a SpO2 sensor, blood pressure sensor, temperature sensor, respiratory rate sensor, glucose sensor, airflow sensor, or volumetric pressure sensor (e.g., ¶ [0055]). 
Regarding claim 17, Arne as modified teaches/suggests the electronic circuity of the ECG monitor further comprises a flash memory to record the ECG signals (memory 212; ¶ [0045] where the processor 210 receives all sensor signals, processes the data and stores new data records into the memory 212; ¶ [0064] where memory 212 may comprise flash memory). 

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of McGusty, Fadem, Ferguson and Miller as applied to claim(s) 2 and 12 above, and further in view of US 2010/0056877 A1 (Fein).
Regarding claims 3 and 13, Arne as modified teaches/suggests the limitations of claims 2 and 12, as discussed above. Arne further discloses the cardiac action potentials/ECG signals and physiological sensor data may be communicated from the download station (base station) to a remote node (106), such as a server configured to monitor alerts and trends (e.g., ¶ [0035]). Arne as modified does not disclose the cardiac action potentials/ECG signals are converted into a different format via middleware on the download station. 
Fein teaches and/or suggests a system comprising a medical data gathering device (sensors 23); a download station to retrieve data from the device, wherein the data is converted into a different format via middleware on the download station (¶ [0027] where middleware 20 receives data from the sensors and may reformat or package the data for use by a cloud computing resource 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Arne with the download station converting the data retrieved from the ECG monitor, e.g., ECG signals, physiological data, etc., into a different format via middleware as taught/suggested by Fein in order to condition the data for use by the remote server (Fein, Abstract). 

Claim(s) 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of McGusty, Fadem, Ferguson and Miller as applied to claim(s) 7 and 11 above, and further in view of US 2013/0124891 A1 (Donaldson).
Regarding claims 4, 5, 14, and 15, Arne as modified teaches/suggests the limitations of claims 1 and 11, as discussed above. Arne as modified further discloses the system comprises a tactile button positioned on an outer surface of the ECG monitor (user button 240). Arne as modified further discloses the microcontroller of the ECG monitor and physiological sensor communicate via the flexible backing, or flexible circuit thereof, wherein the physiological sensor obtains readings of the physiological data and transmits the readings to the ECG monitor via the flexible backing (¶ [0056]). Arne as modified does not expressly disclose the flexible backing transmits a request to one of the physiological sensors based on a press of the tactile button, wherein the physiological sensor obtains readings of the physiological data based on the request and transmits the readings to the ECG monitor. Rather, Arne as modified appears to disclose measurements, including ECG and other physiological measurements, are continuously acquired under control of the ECG monitor, and a user may initiate communication of stored data via the tactile button (e.g., ¶ [0061]). 
Donaldson discloses requesting a measurement from a physiological sensor via a tactile button (¶ [0021] where a measurement, e.g., heart rate, is only acquired after a user requests the measurement of their heart-rate, for example by pressing a suitable button). Donaldson discloses, relative to continuous monitoring systems, the above-noted configuration consumes less power. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Arne the flexible backing transmitting a request to one of the physiological sensors based on a press of a tactile button, wherein the physiological sensor obtains readings of the physiological data based on the request and transmits the readings to the ECG monitor as taught/suggested by Donaldson in order to reduce the power consumption of the system by acquiring readings less frequently and/or as needed (Donaldson, ¶ [0021]), thereby enabling longer monitoring and/or reducing battery capacity requirements. 

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of McGusty, Fadem, Ferguson and Miller as applied to claim(s) 7 and 17 above, and further in view of US 2007/0208233 A1 (Kovacs).
Regarding claims 8 and 18, Arne as modified teaches/suggests the limitations of claims 7 and 17, as discussed above, but does not expressly teach the electronic circuitry of the ECG monitor is configured to embed the physiological data into a stream of the ECG signals. 
Kovacs teaches/suggests an ECG monitor comprising electronic circuitry configured to embed physiological data into a stream of the ECG signals (¶ [0087] where exemplary packets include ECG samples in addition to other physiological data samples, e.g., respiratory impedance, acceleration, SpO2, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Arne with the electronic circuitry of the ECG monitor being configured to embed physiological data into a stream of the ECG signals as taught/suggested by Kovacs in order to assemble the data of different physiologic data types into a suitable format for storage/transmission and subsequent analysis (Kovacs, ¶ [0086], ¶ [0107]).

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arne in view of McGusty, Fadem, Ferguson and Miller as applied to claim(s) 7 and 17 above, and further in view of US 2011/0021937 A1 (Hugh).
Regarding claims 9 and 19, Arne as modified teaches/suggests the limitations of claims 7 and 17, as discussed above, but does not expressly teach the electronic circuitry of the ECG monitor is configured to match the ECG signals to the physiological data. 
Hugh teaches/suggests an ECG monitor comprising electronic circuitry configured to match ECG signals to physiological data (¶ [0064] correlated ECG and motion signals). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Arne the electronic circuitry of the ECG monitor being configured to match the ECG signals to the physiological data as taught/suggested by Hugh in order to facilitate interpretation of a user's condition, e.g., by providing contextual physiological to supplement ECG data (Hugh, ¶ [0064]). 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant submits, "Arne teaches a wireless device adhesive covering the entire surface of the device except for areas with electrodes or other electronics interacting with the body, rather than an adhesive provided only on a contact surface of each end of a flexible backing, including on the ends of the flexible backing, leaving a narrow midsection between the ends free of the adhesive" (Remarks, pg. 10). Applicant additionally contends the relied upon prior art does not teach the flexible backing shape, or arrangement of adhesive only at the ends of the flexible backing as recited in the claims as amended (Remarks, pg. 9). 
The examiner respectfully disagrees. With respect to Applicant's remarks directed to the Arne reference, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Arne alone is not relied upon to teach the claimed shape of the flexible backing, or the positioning of the adhesive(s). While Arne discloses a different patch/backing shape (wider midsection) and/or adhesive layer arrangement, Arne neither teaches the disclosed/illustrated shape(s) and/or adhesive layer arrangement(s) are critical, nor discourages use of other patch/backing shapes and/or other adhesive arrangements. Additionally, as noted in the rejection of record above, Fadem, in a comparable wearable ECG monitoring system, discloses the flexible backing shape as claimed (one end on each side of a midsection that is narrower than the ends) and further discloses adhesive (e.g., adhesive pads 30, 33) is provided only at the ends of the flexible backing, suggesting this shape/adhesive arrangement is similarly suitable for monitoring. McGusty, in another comparable wearable ECG monitoring system, discloses at least one application of the system for which the claimed narrow midsection is beneficial/desirable (e.g., monitoring ECG at the sternum, particularly for female patients). Accordingly, for at least the reasons noted in the rejection of record above, the claimed patch shape and adhesive arrangement would have been an obvious modification of the system of Arne, particularly when using said system to acquire ECG data at the sternum. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791